{¶ 21} I join in the opinion relative to the First Assignment in Error and concur in the Second Assignment of Error based on the decision of the Ohio Supreme Court relative to the appeal from the Franklin County Court of Appeals in Heinery v. The Hartford, cited in this cause by Judge Gwin.
 {¶ 22} I realize that this alters my conclusions in State AutoMutual Insurance Co., et al. Vs. Goodson Newspaper Group Inc., et al., Stark App. No. 2002CA00364, and this Court's decisions reached in Rohrv. Cincinnati Insurance Co., Stark App. No. 2001CA00237, 2002 Ohio 1583 and Greene v. Westfield Insurance Co., Stark App. No. 2002CA00114, 2002 Ohio 6179.